Citation Nr: 1136016	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-14 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from March 1977 to July 1977.  

This matter comes to the Board of Veterans Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not pre-exist service, and was first manifested in service.

2. The Veteran's tinnitus did not pre-exist service, and was first manifested in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

The Veteran contends that he sustained bilateral hearing loss and tinnitus in service. 

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon entry to active service the Veteran filed out a medical history report in which he reported no complaints.  At a January 1977 entry medical examination the Veteran was found to have no disabling conditions, and a hearing test was not conducted.  In a May 1977 medical history report the Veteran reported that his health was not good and that his ears were bad.  In a May 1977 medical examination, the examiner noted that the Veteran reported being rejected from the U.S. Army in 1970 because he could not hear out of his left ear and because he had a bad knee.  The Veteran complained of an ear ache all the time.  The examiner diagnosed severe high frequency bilateral hearing loss.  In June 1977 the Veteran was evaluated by the ear nose and throat (ENT) clinic, and was diagnosed with severe high frequency hearing loss in the left ear and moderate high frequency hearing loss in the right ear.  Noted was the Veteran's history of acoustic trauma at age 10 when a firecracker went off and history of noise exposure in advance infantry training (AIT) and basic combat training (BCT) with tinnitus following each explosion.  In June 1977 a Medical Board Proceeding found the Veteran to be medically unfit for service due to bilateral high frequency hearing loss.  The Medical Board also concluded that the condition existed prior to entry to active duty and was not caused in or aggravated by active service. 

A June 1977 audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
25
60
LEFT
15
15
70 
80
90

The June 1977 audiogram demonstrates a hearing loss disability for VA purposes in both the left and right ears.  38 C.F.R. § 3.385.  


When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease both (1) pre-existed service and (2) was not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

Here no pre-existing disease was noted upon entry to active service.  Therefore the burden is on the government to show by clear and unmistakable evidence that the hearing loss and tinnitus pre-existed service.  At the May 1977 medical examination the Veteran reported that he had poor hearing in his left ear in 1970 which prevented him from joining the U.S. Army.  The Veteran is competent to report as to his symptomatology, difficulty hearing, but he is not competent to diagnose hearing loss.  The Veteran's report of difficulty hearing prior to active service does not meet the standard of clear and unmistakable evidence that the Veteran's hearing loss pre-existed service.  The Medical Board conclusions, based presumably on the report of the Veteran, similarly do not provide clear and unmistakable evidence that the Veteran's hearing loss existed prior to service.  As such the presumption of soundness has not been rebutted, the Veteran is presumed sound upon entry, and the claim is one for incurrence. 

In April 2011 a VA examination was conducted.  Relying solely on the Medical Board report, the examiner concluded that the Veteran's hearing loss existed prior to service.  The examiner also noted that the Veteran reported an accident with a firecracker at age 10 which resulted in loss of hearing in both ears and that the Veteran verbally confirmed this at the examination; however the ENT report only notes a history of acoustic trauma due to a firecracker, not that there was hearing loss as a result.  And as discussed above, the Veteran's report of hearing difficulty prior to service does not establish that his hearing loss pre-existed service.  

The examiner stated that studies show that it is unlikely than an individual would suffer significant hearing loss from typical noise exposure experienced during initial training.  The Veteran did report an acoustic event of watching a live fire tank demonstration.  The examiner considered these claims and noted that the Medical Board found severe hearing loss at enlistment and severe loss at separation and opined that hearing loss was not caused by or a result of military noise exposure and hearing loss is less likely as not exacerbated by military noise exposure of four months active duty. 

The examiner's opinion is based on the conclusion that the Veteran's bilateral hearing loss pre-existed service, which is inaccurate, therefore the opinion is of no probative value. 

The April 2011 audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
50
65
LEFT
10
25
75
85
85

The April 2011 audiogram demonstrates a hearing loss disability for VA purposes in both the left and right ears.  38 C.F.R. § 3.385.   

In sum, the Veteran is presumed sound upon entry which presumption has not been overcome by clear and unmistakable evidence.  The evidence establishes that his bilateral hearing loss manifested in service and that he currently has bilateral hearing loss.  Service connection for bilateral hearing loss is warranted. 

Tinnitus

Tinnitus was not noted upon entry to service, and there is no evidence whatsoever that the Veteran had tinnitus prior to service. 

In June 1977 during service, the Veteran reported a history of noise exposure in AIT and BCT with tinnitus following each explosion.   

At the April 2011 examination the Veteran reported that he currently has recurrent bilateral tinnitus daily for a few seconds and that he was unsure exactly when his tinnitus started.  The examiner noted that tinnitus is a subjective complaint.  The examiner concluded that the Veteran did not report a specific event relating to the onset of tinnitus and had hearing loss at enlistment; therefore it was more likely than not that tinnitus is related to the same etiology as the hearing loss and therefore was pre-existing.  She opined that tinnitus is less likely as not caused by or a result of military noise exposure and it existed prior to service.  The examiner's opinion is based solely on the unfounded conclusion that the Veteran's tinnitus pre-existed service, and is therefore of no probative value. 

In sum, the Veteran is presumed sound upon entry, which presumption has not been overcome by clear and unmistakable evidence.  Tinnitus manifested during service as evidenced by the Veteran first reporting tinnitus in service during training.  
There is no evidence to the contrary.  The Veteran continues to experience tinnitus daily.  Service connection for tinnitus is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


